1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. William G. Heedy on December 07, 2021.
3.  	The application has been amended as follows:
 	In the claims:
Claim 1 (currently amended):
 	A bidirectional intermediate modular adapter comprising: a body comprising:
 	a first face and an opposing second face; an opening extending from the first face through the body to the opposing second  face;
 	a first side surface and an opposing second side surface; an upper surface comprising a flexible top section with a first groove; and an opposing lower surface comprising a second groove extending at least partially lengthwise across the opposing lower surface;
  	 wherein the flexible top section comprises: a first flexible beam anchored toward a first end of the flexible top section; a second flexible beam anchored toward a second end of the flexible top section; and a latch between, supported by, and connected to, the first flexible beam and the second flexible beam;
wherein the latch comprises: a first landing with a first stop at an inner end thereof; and a second landing with a second stop at an inner end thereof; wherein the first groove between the first stop and the second stop.
Claims 2-3 (canceled).
Claim 4 (currently amended):
1 
 	wherein the first groove is at the apex formed by the first ramp and the second ramp.
Claim 5 (Original):
   The bidirectional intermediate modular adapter of claim 4, wherein the first ramp extends from the first groove to at least the first face; and the second ramp extends from the first groove to at least the opposing second face.
Claim 6 (currently amended):
   The bidirectional intermediate modular adapter of claim 1 
Claim 7 (currently amended):
      The bidirectional intermediate modular adapter of claim 1 
Claims 8-15 (Original).
Claim 16 (currently amended):
        The bidirectional intermediate modular adapter of claim 1 
Claim 17 (currently amended):
    A bidirectional intermediate modular adapter comprising:
 	a body comprising:
 	a front face and an opposing rear face;
 	an opening extending from the front face through the body to the opposing rear face;
 	a first side surface and an opposing second side surface;

 	an opposing lower surface comprising a second groove extending at least partially lengthwise across the opposing lower surface;
wherein the latch comprises a first landing with a first stop at an inner end thereof, a second landing with a second stop at an inner end thereof, and the first groove is defined at least in part by the first stop and the second stop.
Claim 18 (canceled).
Claim 19 (Original).
Claim 20 (Original).
4. 	Claims 1, 4 -- 17 and 19-20 are allowed.
5.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a bidirectional intermediate modular adapter comprising an opening extending from the first face through the body to the opposing second  face; a flexible top section on an upper surface having a first groove; and an opposing lower surface comprising a second groove extending partially lengthwise across the opposing lower surface; a first flexible beam on the flexible top section anchored toward a first end of the flexible top section; a second flexible beam on the flexible top section anchored toward a second end of the flexible top section; and a latch between supported by the first flexible beam and the second flexible beam; the latch comprises two landings with two stops at two inner ends; the first groove between the first stop and the second stop.
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831